Citation Nr: 1409147	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

1. Entitlement to service connection for a low back disorder.

2. Entitlement to a total rating based on individual unemployability (TDIU) for the period from February 11, 2008 to January 25, 2011.

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to July 1959.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the RO in Cheyenne, Wyoming.  As set forth above, the Veteran's claim is in the jurisdiction of the RO in Denver, Colorado.  

In October 2010 and August 2012, the Board remanded the claim to the RO for additional development of the record. The development has been completed and the case has been returned to the Board.   

In a March 2012 rating decision, the Denver RO determined that the issue of entitlement to a TDIU was denied as moot because the Veteran had been granted a maximum evaluation of 100 percent for his hearing loss disability. In an April 2012 rating decision, the Denver RO granted service connection for PTSD and assigned an initial 30 percent rating, effective February 11, 2008, the date of receipt of the claim. In June 2012, the Cheyenne RO received the Veteran's notice of disagreement with respect to the rating assigned for the service-connected PTSD. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). The Veteran, through his attorney, also indicated that he was unemployable (TDIU) due to his service-connected PTSD. Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

A September 2013 decision review officer (DRO) report of informal conference, signed by both the Veteran and his attorney reflects that if a 50 percent rating is awarded for PTSD from date of claim, that issue will be resolved. In a subsequent September 2013 rating decision, the RO granted 50 percent rating for the PTSD effective February 11, 2008 (date of claim). The awarded 50 percent rating for the PTSD constitutes a full award of the benefit sought on appeal with respect to that issue. See AB v. Brown, 6 Vet. App. 35, 38 (1993). Accordingly, that issue has been resolved and is not before the Board on appeal at this time. The Board also observes that in the September 2013 rating decision, the RO denied the claim for entitlement to a TDIU for the period prior to January 25, 2011. 
 
In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Kyphosis was noted at entry. Kyphosis did not increase in severity during service.

2. Degenerative disc disease and degenerative joint disease of the lumbar spine was not manifest during service or within one year of separation.


CONCLUSION OF LAW

1. Pre-existing kyphosis was not aggravated by service. 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).

2. Degenerative disc disease and degenerative joint disease of the lumbar spine was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2006 letter issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for the claimed low back disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

Hence, the June 2006 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.  

In addition, VA obtained a medical opinion on the Veteran's behalf in January and May 2007 in connection with his claim for service connection for the claimed low back disorder. As discussed below, the Board finds that the medical opinion obtained regarding the Veteran's claim for service connection for a low back disorder is adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the RO to ensure compliance with 38 C.F.R. § 3.159(e) by notifying the Veteran of unsuccessful efforts to obtain identified private records. In August 2012, the RO sent a letter to the Veteran notifying him of the unsuccessful efforts and requested that he send any copies of the records he might have in his possession to the RO. No response from the Veteran was received in this regard. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, arthritis is a chronic disease.  38 U.S.C.A. § 1101.  The appellant does have arthritis (spurring) of the lumbar spine. 

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The appellant entered active duty in June 1956. The June 1956 service enlistment examination reflects that clinical evaluation of the spine was abnormal. "Kyphosis - mild" was noted. A December 1956 service treatment record documents the Veteran's complaint of a sore back. The Veteran complained of pain under the right shoulder blade and pain on motion, with coughing and deep breathing. On examination, there was no tenderness over the vertebra. The diagnosis was probable segmental neuralgia. He was instructed to heat daily and return to the clinic if he had no relief. A May 1957 service treatment record documents complaints of a "sore back under left clavicle." On examination, there was no evidence of fracture or muscle injury. The diagnosis was muscle strain. A February 1959 service treatment record reflects the Veteran's complaint of pain in his back. He reported that he hit his back against a tank hatch two days earlier. He had severe pain when deep breath was taken. On examination, the diagnosis was strained muscles. He was instructed to heat his back for 20 minutes, twice daily for three days. A July 1959 service treatment record documents complaints of a sore lower back across the right hip. The Veteran complained of sharp pain when bending over or standing on right leg. On examination, the diagnosis was acute right sacroiliac strain. July 1959 service separation examination reflects that clinical evaluation of the spine was normal. 

A July 1979 private treatment record indicates that the Veteran was involved in an automobile accident in August 1974. A June 1988 private treatment record documents the Veteran's chief complaint of low back discomfort. The Veteran reported that his back problems began on March 19, 1988 when he was rear-ended while stopped at a red light. He complained of fairly constant lower lumbar discomfort that was aggravated by bending, twisting, lifting, etc.  On examination, the pertinent diagnoses were lumbar strain, degenerative disc disease, no clinical HNP. A September 1989 MRI report documents an abnormal MR scan at the L4-5 and L5-S1 levels with evidence of some spinal stenosis at both levels but the L4-5 level probably a result of bony spurring while the L5-S1 level has a broad-based annular bulge or localized central disc herniation. A September 1989 private operative report documents an operation performed for the Veteran's lumbar degenerative disc disease. 

A November 2006 report of VA examination documents the Veteran's report that he injured his back on 2 separate occasions during his period of service. On the first occasion, he was knocked to the ground while working on some equipment. There was no fracture and he was treated with medication and convalesced for 2 to 3 months. On the second occasion, he was in a tank and got hung up when turret was turning and got pushed against a 90mm gun at his lower back. He was placed on medication and reportedly received ongoing treatment until he got out of service six months later.

After service, he reported being involved in a car accident in 1988 and this accident aggravated his back disorder. He reported that he underwent fusion in 1990 of L2-S1. Due to continued pain, he had back hardware removed in 1996. In 2004 he had repeat surgery on his lower back. He complained of daily back pain associated with stiffness and occasional swelling at the surgical site. He could not walk more than 100 feet without the pain worsening. He did not have locking or giving way. Flares of back pain were induced by prolonged walking and resolved with sitting for a few minutes. He reported that he had almost no range of motion due to pain that he experienced all the time. He was currently taken pain medication and muscle relaxants for his back pain.

On examination, the diagnosis was degenerative disease of the lumbar spine status post fusion in lower lumbar region. The examiner was unable to comment on the etiological relationship of the disorder to service because the claims file and service medical records were not available at the examination.

In a January 2007 examination addendum, the physician noted the service medical records were reviewed. He documented the in-service complaints and symptomatology but noted that in July 1959, the "PULHES" was all 1s and the Veteran was found to be physically qualified for release from active duty (RFAD). Thus, the physician noted that on separation the Veteran was not suffering from any physical injury. Accordingly, the physician was unable to relate the Veteran's degenerative disease of the lumbar spine to any service related incident or condition.

A May 2007 examination addendum documents the physician's review of an additional service treatment record that documents the Veteran's complaint of back injury from hitting his back against a tank hatch. The physician concluded that the Veteran's degenerative disc disease would not have resulted from this injury that occurred over 40 years ago. Accordingly, his previous opinion as to etiology was unchanged.

Analysis

Initially, the Board notes that the appellant does not assert that his claimed back disorder is a result of combat. Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this matter.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry. 38 U.S.C.A. § 1111. 

As kyphosis was noted at entry into service, the presumption of sound condition did not attach with regard to this disorder. The examination report described kyphosis as mild. In the case of such a preexisting disorder, entitlement to service connection is warranted where current disability is due to aggravation of the disorder during service. 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service when "there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." In this case, service connection for kyphosis must be denied because there was no permanent increase in disability during service. Because there was no increase in severity during service, the presumption of aggravation does not attach.

The evidence shows that the preexisting kyphosis did not increase in severity during service. The separation examination in 1959 disclosed that clinical evaluation of the spine was normal. However, the enlistment examination had already established that there was kyphosis. Simply, no service record since the enlistment examination serves to establish an increase in severity of the kyphosis during service.

Further, no record subsequent to service documents a finding of kyphosis. Thus, the objective evidence establishes that kyphosis did not increase in severity during service. The kyphosis was described as mild on enlistment. Post service, kyphosis was not documented by the evidence of record. Since he demonstrated mild kyphosis on enlistment and has not demonstrated current kyphosis, it may only be concluded that the preexisting kyphosis did not increase in severity during service and was not aggravated during service.

As to the current degenerative disc disease of the lumbar spine, the Board finds that service connection for that claimed low back disorder is not warranted.  While the Veteran contends that his current low back disorder had onset due to disease or injury sustained in service, the Board points out that the more probative opinion concludes that it is less likely that there exists a relationship, or nexus, between the current low back disorder and the Veteran's active service. Although there was an in-service complaint and symptomatology, the separation examination disclosed that clinical evaluation of the spine was normal.  This tends to establish that the in-service event resolved without residuals.  Furthermore there are no complaints of a low back disorder until many years after service.  His statement is also inconsistent with his report for treatment purposes that his back problem dated to 1988, rather than service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). To that end, the Board also observes that the evidence seems to link his complaints of back problems post service to a March 19, 1988 car accident when the Veteran was rear-ended while stopped at a red light.

There is no evidence of arthritis of the lumbar spine shown in service. Rather, segmental neuralgia, muscle strain and acute right sacroiliac strain were diagnosed on separate occasions. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. Despite multiple complaints of a sore back in service, no examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  In sum, characteristic manifestations sufficient to identify the disease (arthritis of the lumbar spine) entity were not noted.  Additionally, there is no evidence of arthritis of the lumbar spine within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting the Veteran's claim is his various general lay assertions.  Here, the appellant is competent to report in-service injury and the available service treatment records confirm complaint of back symptomatology during service.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Here his lay assertions are credible to the extent that they establish that the Veteran sustained in-service injury.  However, any assertion of on-going symptoms since service is inconsistent with the normal separation examination and is not credible.  The Board finds that the more probative evidence regarding etiology tends to weigh against a finding that the current low back disorder is due to the injury or event sustained in service.  Thus, the Board finds that the lay opinion is less informed, less probative and less credible than the reasoned medical opinion.  The Board finds the opinion of the VA physician in the January and May 2007 VA examination addendums to be most probative.  The VA physician is a medical professional who has reviewed the claims file, considered the reported history and performed physical examination.  The physician used his expertise in reviewing the facts of this case and determined that the current low back disorder was less likely than not due to the injury sustained during the Veteran's service.

It is clear that the physician fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that the current low back disorder was related to causes other than disease or injury incurred during the Veteran's period of service.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a low back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
 
ORDER

Entitlement to service connection for a low back disorder is denied.



REMAND

With regard to the Veteran's claim for entitlement to a TDIU for the period from February 11, 2008 to January 25, 2011, the Board notes that, in June 2012, the Veteran submitted correspondence expressing disagreement with denial of a TDIU rating. To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's notice of disagreement (NOD).  Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim). 

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC addressing the issue of entitlement to a TDIU for the period from February 11, 2008 to January 25, 2011. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


